 

Exhibit 10.2

 

COMPREHENSIVE CREDIT LINE CONTRACT

Contract No.: Pingyin (Shenzhen) Zongzi A250201805140001

 

Party A (Line Grantor): PINGAN BANK CO., LTD. SHENZHEN BRANCH

Address: NO1099 Shennan Road, Shenzhen

Legal Representative (Principal): Zhiqun Yang

Tel.: 23480023

 

Party B (Line Applicant): SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD.

Address: Bldg. 1, No. 68, Xinsha Road, Pinghu Street, Longgang District,
Shenzhen

Legal Representative: Dangyu Pan

Tel.:26300469

 

Whereas Party B applies Party A for a comprehensive credit line, in accordance
with the Contract Law and other relevant laws and regulations, Party A and Party
B hereby make and enter into this Contract upon consensus through consultation.

 

Article 1 Credit Line and Category

 

1.1Amount of comprehensive credit line: Party A agrees to grant to Party B a
comprehensive credit line of (Currency) RMB (in figures) 70,000,000.00 Yuan (in
words) seventy million Yuan only. This line is applicable to multiple-currency
credit. The exchange rate of currencies other than RMB shall be converted
according to the foreign exchange rate published by Party A when the specific
business occurs.

 

1.2The period of the comprehensive credit line follows the following (1):

 

(1)From May 15th 2018 to May 14th 2019.

 

(2)      Year(s)         month(s), calculated from the date when the Contract
comes into force.

 

During the credit period, the credit line (√) can be recycled ( ) cannot be
recycled, but the sum of the balances of all the credit categories within the
credit line shall not exceed the amount of the comprehensive credit line. When
the credit period expires, the unused balance shall become automatically
invalid.

 

Credit period means the occurrence period of the specific credit under a line
(i.e. the period for determining the debt). The start date of the specific
credit under the line must be included in the credit period and the termination
date of the specific credit may exceed the credit period. The start date and
termination date of the specific credit shall accord with the specific credit
business contract.

 

1.3The credit granting method of this credit line shall include but not be
limited to:

 

Loan bank lending, bill acceptance and discount, overdraft, factoring, security,
loan commitment and opening of L/C.

 

1.4The category/credit granting method, amount, interest rate, tariff and term
of the specific credit under the line shall accord with the single credit
contract and IOU or other credit vouchers.

 



   

 

 

1.5Transfer of credit under the line

 

Party B agrees to transfer the credit line to the following a third party to use
(in other words, the following object may use the credit line), and Party B
shall undertake the joint guarantee liability for the principal, interest,
default interest and compound interest of all the debts (including contingent
debts) under the line, and the expense for realizing the creditor’s rights
(including but not limited to legal cost, attorney fee, notary fee and execution
fee), and other losses and expenses caused to Party A due to the debtor’s breach
of contract. The guarantee period shall be from the date of effectiveness of the
specific credit contract to two years after the expiration of the debt
performance term specified in the credit contract (including acceleration of
maturity of debt).

 

The specific credit-transferred object and amount are as follows:

 

( )                                     (the transferee), amount: (converted
into)        (currency) (in words) ;

( )                                     (the transferee), amount: (converted
into)       (currency) (in words) ;

( )                                     (the transferee), amount: (converted
into)       (currency) (in words) ;

 

Article 2 Use of Credit Line

 

2.1 Signature of this Contract by and between Party A and Party B shallnot
constitute Party A’s credit commitment to Party B. Party B shall present a
written application to Party A for each specific credit business under the line,
and Party A shall have the right to make its own decision on whether to grant to
Party B a single credit under the line. If Party A agrees to grant the single
credit through examination, Party A and Party B shall make and enter into a
single credit contract additionally according to the business nature.

 

2.2 Preconditions for use of the credit line:

 

(1) Party B has handled the legal procedures (if any) for government license,
approval, registration and delivery for the credit under this Contract according
to relevant laws and regulations;

 

(2) The related security contract is effective (if any);

 

(3) Party B has paid off all the expenses related to this Contract (if any);

 

(4) Party B meets the credit conditions specified herein;

 

(5) There is no adverse change to the business and financial conditions of Party
B and the guarantor (if any);

 

(6) There is no adverse change to Party B’s repayment willingness and the
guarantee willingness of the guarantor (if any);

 

(7) Party B has no breach of this Contract.

 

2.3 Party A has the right to adjust the amount of the credit line or ask Party B
to add guaranty where there is any change of the exchange rate.

 

2.4 Party A has the right to supervise the use of the credit line and the
orientation of the credit funds, and Party B shall provide coordination.

 

2.5 If, prior to or during the use of the credit line, Party A’s regulatory
department requests Party A to control the credit scale or orientation due to
change of national macro-control policies, or Party A is unable to grant to
Party B to use the credit line for causes not attributable to Party A, Party A
shall have the right to suspend or terminate the use of this credit line and
cancel this Contract, for which Party B shall have no objection.

 



   

 

 

Article 3 Repayment

 

3.1 Party B shall open an account in Party A and deposit the amount repayable to
this account prior to the specified date of repayment.

 

3.2 Party B shall perform the debt on time when each single credit within the
line expires, or the related credit shall be deemed overdue or advances shall be
made.

 

3.3 Party B hereby irrevocably authorizes Party A to deduct the principal and
interest of the due credit and related expenses from any and all accounts opened
by Party B in any banking branch of Pingan Bank.

 

Article 4 Party B’s Representations and Warranties

 

4.1 Party B is a company with good reputation duly established and validly
existing within the jurisdiction of the location where it is located. Party B
has all corporate rights and has obtained the government license and approval
for conducting its current business.

 

4.2 Party B has completed all the authorizations and approvals necessary for the
signature of this Contract. This Contract is the presentation of Party B’s true
meaning and may not result in violation of any agreement or commitment concluded
with any a third party. When this Contract is concluded and signed, Party B has
not violate any law, regulation and rule for environmental protection, energy
conservation and emission reduction, and pollution reduction, and Party B
promises to strictly abide by such laws, regulations and rules after the
conclusion of this Contract.

 

4.3 Party B is not involved in any litigation, arbitration execution, appeal and
reconsideration procedure and other incident or case which may have major
adverse impact on the execution of this Contract, unless otherwise Party B
notified Party A in wiring prior to the conclusion of this Contract.

 

4.4 Party B shall, within the time limit requested by Party A, provide its
financial statements, number of all opening accounts, loan balance and other
relevant materials requested by Party A. Party B shall ensure the genuine,
completeness and objectivity of all the documents and materials provided, which
shall have no false record, misleading representation or material misstatement.
The financial statements shall be prepared strictly in accordance with the
Accounting Standards of China.

 

Article 5 Party B’s Rights and Obligations

 

5.1 Party B shall open an account in Party A and handle deposit, settlement and
other related services firstly in Party A.

 



   

 

 

5.2 If Party B is a customer group, it shall give a written report to Party A
within ten days after the date of affiliated transaction of over 10% of net
assets. The report contents shall include the affiliated relation between the
transaction parties, transaction item and nature, transaction amount or relevant
proportion, and the pricing policy (including no-money involved transaction or
only symbolic-money involved transaction).

 

A customer group as mentioned herein shall mean an enterprise or public
institution legal person who has the following features:

 

(1) It directly or indirectly controls or is directly or indirectly controlled
by another enterprise or public institution legal person in respect of stock
right or management;

 

(2) It is jointly controlled by a third party enterprise or public institution
legal person;

 

(3) Its principal individual investor, key manager or a close family member
(including lineal blood relationship within three generations and collateral
blood relationship within two generations) commonly directly or indirectly
controls;

 

(4) It has other affiliated relationship and may transfer the assets and profits
not on the basis of fair price, which should be deemed as credit management by a
customer group.

 

5.3 If Party B has any one of the following circumstances, it shall notify Party
A thirty days in advance. If Party A thinks it will cause significant impact on
the performance of the Contract, Party B shall obtain Party A’s written consent
in advance:

 

(1) material change to Party B’s operating system, equity structure, property
organizational form and primary business, including but not limited to
implementation of contracting, lease, joint operation, reform of shareholding
system, merger, acquisition, joint venture (cooperation), division,
establishment of a subsidiary, trusteeship (takeover), sales of enterprise,
transfer of property rights and reduction of capital, etc.;

 

(2) disposal of important assets, of which the value exceeds 10% of the net
assets, by selling, gifting, lending, transferring, mortgaging (pledging) or
other means;

 

(3) its dividends exceed 30% of the net profits after tax of the current year or
exceed 20% of the total undistributed profits;

 

(4) it adds external investment of over 20% of its net assets after the credit
line becomes valid;

 

(5) it changes the debt clauses with other bank and pay off other long-term debt
in advance;

 

(6) Party B repays its shareholder debt;

 

(7) it applies other bank for a credit line, or provides a third party with
security, or reduces or exempts a third party’s debt, with the debt amount
concerned exceeding 20% of its net assets.

 

5.4 Party B shall notify Party A within seven working days as of the date of
occurrence or possible occurrence of the following matters, and Party A shall
have the right to decide whether to request Party B to add guaranty or directly
take back all the loans as the case may be:

 

(1) Party B or the guarantor’s business or financial status is worsened, or
there is significant financial loss, loss of assets (including but not limited
to loss of assets caused due to external guarantee) or other financial crisis;

 

(2) Party B encounters administrative punishment or criminal sanction or is
involved in any significant legal dispute due to its illegal business behavior;

 

(3) Party B, its shareholder or de facto controlling person, or the legal
representative or key manager of the guarantor is involved in an important case,
or its main asset goes under property preservation or other compulsory measures,
or encounters administrative punishment or criminal sanction, or there is any
other incident which causes Party B impossible to perform its duties normally;

 



   

 

 

(4) Party B or the guarantor provides a third party with guarantee, causing
significant adverse impact on its financial condition or on the performance of
its obligations under this Contract;

 

(5) Party B or the guarantor has the following changes, such as division,
consolidation, major merger, acquisition and reconstruction, disposal of major
assets, reduction of capital, winding-up, cease of business for rectification,
liquidation, reorganization, being revoked, being dissolved, bankruptcy, or its
business license is revoked;

 

(6) there is obvious reduction or loss of the guaranty value, or dispute about
the ownership of the guaranty; or the guaranty is sealed up, detained, frozen,
deducted, detained or sold by auction; or

 

(7) any other important event or default event which may affect the business
activities of Party B or the guarantor and the loan safety of Party A.

 

5.5 If Party B changes its domicile, mailing address, telephone number, business
scope, legal representative or other relevant items, it shall notify Party A in
writing within seven working days after the change. In the event that Party B
fails to perform the said notification obligation, the notices and documents
given by Party A according to the original mailing address shall be deemed to
have been served.

 

5.6 Party B shall keep reasonable financial ratios within the service life of
the credit line.

 

(     ) The financial indicators shall reach the following standard within the
service life of the credit line:                                 

 

(     ) 5.7 If Party B handles YIDAITONG business, Party B shall abide by the
following stipulations:

 

(1) Party B shall open settlement accounts in Party A. Party B shall open
payment collection accounts for such three pledge loans as export tax rebates,
warehouse warrants and accounts receivable, and authorize Party A to deduct
money directly from these accounts for repayment of this credit.

 

(2) When the loan is released, Party B shall open in Party A and use the
corporate Internet banking product.

 

(3) Party B promises to give propriety to handle in Party A the increase of
mortgage/pledge financing, if any.

 

Article 6 Party A’s Rights and Obligations

 

6.1 From the second year after the effectiveness of a over one-year (excluding
one-year) line, Party A shall have the right to evaluate the business and
financial conditions of Party B and the guarantor (if any) and the progress of
the specific project according to the credit conditions specified in the
Contract when the credit line becomes valid, and adjust the credit line, term
and interest rate according to the evaluation result.

 

Where there is any mortgaged (pledged) property, Party A shall have the right to
ask for valuating the mortgaged (pledged) property by an appraisal agency
accepted by Party A each year. If the value of the mortgaged (pledged) property
is declined obviously and is not enough for guaranteeing the debt under the Main
Contract, Party A shall have the right to ask Party B to repay part of the loan
or provide other guarantee measures accepted by Party A.

 

6.2 Party A has the right to ask Party B to provide materials related to the
credit line, enter Party B’s business site, investigate, review and check the
use of the credit line and the assets, financial and business conditions of
Party B, for which Party B shall provide coordination. Party A also has the
right to supervise Party B to use the loan for the purpose specified herein.

 



   

 

 

6.3 Party A shall bear confidentiality obligation for the materials provided by
Party B, except otherwise prescribed by laws and regulations, or specified by a
regulatory authority or by both Parties, or non-confidential information
provided by Party B.

 

Article 7 Breach of Contract

 

7.1 Any one of the following cases shall be deemed as a default event referred
to herein:

 

(1) There is overdue interest, overdue repayment or advance of the credit
hereunder, or the credit funds are used not for the purpose specified by both
Parties;

 

(2) Party B violates some of its representations, warranties and commitments;

 

(3) Party B violates some of its obligations performable hereunder;

 

(4) Party B conceals some genuine important information;

 

(5) Party B or the guarantor evades bank claims through affiliated transactions
or by other means;

 

(6) Party B or the guarantor has any one of the following behaviors, being
negligent in managing and claiming the creditor’s rights due, or disposing and
transferring its main properties free of charge, or at unreasonable low price or
by other improper means, or escaping debts;

 

(7) Party B illegally get funds or credit from Party A or other banks by using a
false contract and arrangement with a third party, including but not limited to
pledge or discount of the notes receivable and other claims without actual
trading background.

 

(8) Party B or the guarantor violates any other contract (including but not
limited to credit contract, loan contract and guarantee contract) signed with
Party A or other banks or any securities with the nature of debt it issued;

 

(9) Party B’s guarantor violates the guarantee contract (including but not
limited to guarantee contract, mortgage contract and pledge contract) or has any
breach of the guarantee contract, or the guarantee contract has not taken
effect, is invalid or is cancelled; or there is obvious reduction or loss of the
guaranty value, or dispute about the ownership of the guaranty, or the guaranty
is sealed up, detained, frozen, deducted, detained or sold by auction;

 

(10) There is any case which should be notified under sub-clauses 5.3 and 5.4
herein that Party A thinks effective on the safety of its creditor’s rights; or

 

(11) The business term of Party B or the guarantor expires within the credit
line period, and Party B or the guarantor fails to handle the procedures for
renewal.

 

7.2 In case of any one of these default events listed in the preceding clause,
Party A shall have the right to take the following actions:

 

(1) To adjust, cancel or terminate the comprehensive credit line hereunder, or
to adjust the period and amount of the credit line;

 

(2) To announce immediate maturity of all or part of the credit under this line;
to ask Party B to repay part or all the credit principal, interest and expenses
immediately, and pay default interest for the total credit principal released at
the default interest rate from the date of occurrence of the default event until
Party B pays off the total credit principal;

 

Expenses shall include but not be limited to the attorney fee, legal cost,
arbitration fee, traveling expenses, announcement cost, service fee, execution
fee, transfer fee and other relevant expenses of Party A for realizing its
creditor’s rights.

 



   

 

 

(3) To ask Party B to pay in full the cash deposit for paying undue acceptance,
L/G, L/C or other credit business;

 

(4) To ask Party B to provide new guarantee measures accepted by Party A;

 

(5) To make deduction directly from the account of Party B’s guarantor to repay
all the debts under this Contract and the specific business contract (including
the debts Party A requests for prepayment), without obtaining Party B’s consent
in advance;

 

 (6) To exercise the guarantee right, ask the guarantor to perform guarantee
liability, or realize creditor’s rights through disposal of the mortgaged
property and/or pledged property;

 

 (7) Party A claims Party B’s debtor for the right of subrogation or appeal to
the court to revoke Party B’s waiving of the creditor’s right due or Party B's
transfer of property free of charge or at an obviously unreasonable low price.
Party B shall provide all necessary coordination and assistance according to
Party A’s requirements, and all the costs and expenses caused to Party A arising
therefrom shall be borne by Party B;

 

(8) Other remedial measures prescribed by laws and regulations and specified in
the Contract.

 

Article 8 Other Provisions

 

1. Starting from the seventh month after the line of credit is activated, it is
necessary to reduce the amount of credit exposure by 1 million yuan per
month.2.During the period of credit granted by Party A, Party B and the
guarantor shall not make profit distribution.3. The amount undertake / coverage
the business of pingyin (shenzhen)zongziA250201701030001

 

Article 9 Supplementary Provisions

 

9.1 (    ) Both Parties agree to handle compulsory enforcement notarization for
this Contract.

 

If Party B fails to completely pr partly perform the obligations specified
herein when compulsory enforcement notarization is handled by both Parties for
this Contract, Party A shall have the right to apply the original notary public
for an enforcement certificate, and apply the competent people’s court (the
people’s court at the location where the person subject to enforcement lives or
where the property of the person subject to enforcement is located) for
enforcement holding the original notarial certificate and the enforcement
certificate.

 

(√) No compulsory enforcement notarization shall be handled for this Contract.

 

9.2 The application for single credit, credit contract, IOU and credit vouchers
related hereto, other relevant documents and materials confirmed by both
Parties, and the commitment letter and declaration issued by Party B
unilaterally to Party A shall be deemed as an integral part of this Contract and
shall have the same equal legal force as this Contract.

 

9.3 Party B authorizes Party A to inquire Party B’s credit standing including
information about social insurance from the credit information database of the
People’s Bank of China, the credit database established upon approval by the
competent credit investigation authorities, or relevant institutions,
departments and individuals. The credit report acquired through inquiry may be
used only within the scope prescribed by the interim measures for administration
of credit information database issued by the People’s Bank of China and other
relevant laws and regulations. As agreed by Party B, Party A may provide Party
B’s credit information for the credit information database of the People’s Bank
of China and the credit database established upon approval by the competent
credit investigation authorities.

 



   

 

 

9.4 Please confirm the options with √ in the brackets before the selected items.

 

9.5 Any and all disputes arising from the execution of the Contract shall be
settled by both Parties through consultation. Where consultation fails, the
following (2) shall be adopted for dispute settlement:

 

(1) To apply                                      for arbitration in accordance
with the current arbitration rules of the commission. The award of the
arbitration shall be final and binding upon both Parties.

 

(2) To initiate a lawsuit in the people’s court at the location where Party A is
located;

 

(3) To initiate a lawsuit in the people's court.

 

9.6 This Contract shall be governed by the laws of the People's Republic of
China.

 

9.7 This Contract shall come into force upon the signature of all the parties
hereto (signed or sealed by the authorized signatories and affixed with official
seal). If Party B does not use the line within three months as of the date of
effectiveness of this Contract, Party A shall have the right to cancel this
Contract unilaterally.

 

9.8 This Contract shall be made out in 3 originals for Party A holding two and
Party B, (     ) the guarantor and (     ) the registration authority each
holding one.

 

Party B hereby represents that it has fully understood all the terms and
conditions of this Contract (especially the bold fonts), and the clauses of the
related guarantee contract and other relevant documents and has taken
independent legal consultation (where necessary).

 

Party A (Seal): PINGAN BANK CO., LTD.SHENZHEN BRANCH:

 

Legal Representative (Principal) or Authorized Agent (Signature):

 

Party B (Seal) SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD.:

 

Legal Representative or Authorized Agent: /s/

 

   

